Citation Nr: 1107626	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-27 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depression, and to include as due to the Veteran's service-
connected Type II diabetes mellitus.

2.  Entitlement to service connection for essential hypertension, 
to include as due to the Veteran's service-connected Type II 
diabetes mellitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a lumbar spine disorder 
(claimed as back pain).


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1990 to July 
1991, from September 1991 to September 1992, from February 1993 
to August 1993, from February 2003 to June 2004, and from June 
2004 to December 2005.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the benefits sought on appeal.  

The Board notes that the psychiatric claim on appeal has been 
developed by the RO to include only PTSD.  However, the Court of 
Appeals for Veterans Claims (CAVC or Court) has recently held 
that the scope of a mental health disorder claim includes any 
mental disorder that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the PTSD claim has been recharacterized to 
include any psychiatric disorder, including all of the Veteran's 
current mental health diagnoses.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND


Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

First, the Veteran has not been provided proper VCAA notice for 
his hypertension claim - specifically, establishing aggravation 
of a pre-existing disorder and establishing secondary service 
connection.  The Veteran must be provided with this notice.  

Second, the Veteran has not been provided proper VCAA notice for 
his acquired psychiatric disorder claim - specifically, 
establishing secondary service connection.  The Veteran must be 
provided with this notice.  The Board is also required to 
consider all issues raised either by the claimant or by the 
evidence of record. Robinson v. Peake, 21 Vet.App. 545, 553 
(2008).  ("The Board commits error only in failing to discuss a 
theory of entitlement that was raised either by the appellant or 
by the evidence of record.") Off's, 557 F.3d 1355 
(Fed.Cir.2009).

Third, the most recent outpatient treatment records from the VA 
Medical Center (VAMC) in Central Alabama are dated from January 
2008.  The most recent outpatient treatment records from the VAMC 
in East Orange, New Jersey, are dated from October 2006.  All 
pertinent records since these dates should be obtained and added 
to the claims file. 

Finally, a remand is required in order to afford the Veteran VA 
examinations to determine the nature and etiology of his current 
acquired psychiatric disorder, essential hypertension, sinusitis, 
and lumbar spine disorder.  The general medical opinion provided 
to the Veteran in April 2007 is inadequate for the adjudication 
of the claims.  Thus, VA examinations that include medical 
opinions are needed to determine whether these current disorders 
may be related to his active military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes, but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate a claim 
for service connection for hypertension, to 
include aggravation of a pre-existing 
disorder, and to include as due to or 
secondary to his service-connected Type II 
diabetes mellitus.  



2.  Send the Veteran VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes, but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate a claim 
for service connection for an acquired 
psychiatric disorder, to include as due to 
his service-connected Type II diabetes 
mellitus.  

3.  Obtain all pertinent VA treatment records 
from the Central Alabama VAMC (or any other 
VA provider) since January 2008 that has not 
been secured for inclusion in the record.  
This would include but is not limited to 
obtaining all pertinent VA treatment records 
from the East Orange, New Jersey, VAMC since 
October 2006 that have not been secured for 
inclusion in the record.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

4.  Schedule the Veteran for a psychiatric 
examination with a VA psychiatrist or 
psychologist.  Properly notify the Veteran of 
the examination by sending notice of the 
details of the examination to the Veteran at 
his correct address.  Send the notice with 
sufficient time in advance to allow the 
Veteran to attend the examination.

All indicated tests and studies (to include 
psychological testing, as appropriate) should 
be accomplished, and all clinical findings 
should be reported in detail, and all 
diagnoses must be reported and commented 
upon.  The claims folder must be provided to 
the examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.  

As part of the examination, the examiner 
should discuss any links between the 
Veteran's current symptomatology and his 
claimed stressors.  

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50%), "at least as 
likely as not" (50%), or "less likely than 
not" (less than 50% likelihood) that the 
Veteran has PTSD that is based upon his 
claimed in-service stressor(s) or any other 
psychiatric disorder that is related to the 
Veteran's active military service or to his 
service-connected disabilities.  A complete 
rationale should be provided for any opinion 
or conclusion.  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

5.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
sinusitis.  Properly notify the Veteran of 
the examination by sending notice of the 
details of the examination to the Veteran at 
his correct address.  Send the notice with 
sufficient time in advance to allow the 
Veteran to attend the examination.

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed, and should discuss the 
importance of the earlier diagnoses and 
symptoms shown in the record.  

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50%), "at least as 
likely as not" (50%), or "less likely than 
not" (less than 50% likelihood) that the 
Veteran has a current sinusitis disorder that 
is related to the Veteran's active military 
service, to include as due to the July 2005 
in-service treatment for sinusitis.  A 
complete rationale should be provided for any 
opinion or conclusion.  The term "at least as 
likely as not" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of the conclusion (e.g., diagnosis, etiology) 
as it is to find against the conclusion.

6.  Schedule the Veteran for a VA examination 
to determine the etiology of his essential 
hypertension.  Properly notify the Veteran of 
the examination by sending notice of the 
details of the examination to the Veteran at 
his correct address.  Send the notice with 
sufficient time in advance to allow the 
Veteran to attend the examination.
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.  

The examiner is requested offer an opinion as 
to whether the Veteran entered any period of 
his active military service with 
hypertension.  If so, the examiner is 
requested to indicate whether the 
hypertension increased 


in severity during any of the Veteran's 
periods of active military service.  If the 
hypertension did increase in severity, the 
examiner is requested to indicate whether the 
increase in severity represented a chronic 
worsening of the disorder or the natural 
progress of the disorder.  Discuss the effect 
that the Veteran's service-connected diabetes 
mellitus has on his hypertension.  

If the Veteran did not enter any period of 
his military service with hypertension, the 
examiner is requested to express an opinion 
as to whether it is "more likely than not" 
(likelihood greater than 50%), "at least as 
likely as not" (50%), or "less likely than 
not" (less than 50% likelihood) that the 
Veteran's current essential hypertension is 
related to his active military service, to 
include his fluctuating blood pressure 
readings during his active military service, 
and to include as due to his service-
connected disabilities.  A complete rationale 
should be provided for any opinion or 
conclusion.  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

7.  Schedule the Veteran for a VA spine 
examination.  Properly notify the Veteran of 
the examination by sending notice of the 
details of the examination to the Veteran at 
his correct address.  Send the notice with 
sufficient time in advance to allow the 
Veteran to attend the examination.



All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed, and the examiner should note 
the significance of reported complaints and 
findings of record prior, including the 
Veteran's reported history.  

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50%), "at least as 
likely as not" (50%), or "less likely than 
not" (less than 50% likelihood) that the 
Veteran's current lumbar strain is related to 
the Veteran's active military service.  A 
complete rationale should be provided for any 
opinion or conclusion.  The term "at least as 
likely as not" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of the conclusion (e.g., diagnosis, etiology) 
as it is to find against the conclusion.

8.  After the above actions have been 
completed, readjudicate the Veteran's claims.  
If the claims remain denied, issue to the 
Veteran and his representative a Supplemental 
Statement of the Case, and afford the 
appropriate period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


